Citation Nr: 0629952	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  02-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a separate rating for severe ankle and leg 
burns, a non-healing secondary infection, severe scarring and 
postoperative residuals of skin grafting.

2.  Entitlement to special monthly compensation for the loss 
of use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In December 2003 and August 2005, the Board, among 
other things, remanded the remaining issues on appeal for 
further evidentiary development.  

As noted in the December 2003 and August 2005 remands, the 
veteran has raised the issue of entitlement to service 
connection for a back disorder.  Despite twice directing that 
the RO to take appropriate action on this claim, this issue 
remains undeveloped or certified for appellate review.  
Hence, this matter is once again referred to the RO for 
expedited consideration in light of the RO's failure to act 
on this claim for more than three years, and in light of the 
veteran's advanced age.  


FINDINGS OF FACT

1.  The skin of the veteran's right ankle is disabled in part 
due to service related tender and painful burn scars.

2.  The veteran's service connected right ankle disability is 
manifested, in part, by a disability which an amputation at a 
suitable level with a suitable prosthetic fitting, 
theoretically could improve the foot balance and propulsion.


CONCLUSIONS OF LAW

1.  The veteran meets the criteria for a separate rating for 
right ankle burn scars.  38 U.S.C.A. §§ 1155, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(a), 3.326, 3.655, 4.1, 4.3, 4.7, 4.10, 4.71a, 4.118 
(2005).

2.  The veteran has lost the use of the right foot because of 
the service connected right ankle disability.  38 U.S.C.A. 
§§ 1114, 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.350 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The claimant must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2004 and 
September 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
claims on appeal.  Thereafter, the claims were readjudicated 
in the June 2006 supplemental statement of the case.  As the 
Board is granting entitlement to special monthly 
compensation, as well as entitlement to a separate rating for 
burn scars, it is premature to determine whether VA's failure 
to provide notice governing the laws and regulations 
pertaining to the assignment of effective dates was 
prejudicial.  The veteran, however, is not harmed since he 
may appeal the effective date the RO assigns each of these 
benefits.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence the content of the 
notice provided is sufficient to issue this decision.  The 
claimant has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

VA has secured all available pertinent evidence and conducted 
all appropriate development.  In this regard, VA obtained and 
associated with the record his records and/or statements from 
the Bronx VA Medical Center, Lawrence B. Annes, M.D.; and 
Lawrence Hospital.  In addition, the veteran was afforded VA 
examinations in December 1999 and August 2004 to obtain 
needed medical opinion evidence.  An addendum to the August 
2004 VA examination was obtained in February 2006.  There is 
no pertinent evidence which is not currently part of the 
claims files.   

While the veteran was scheduled for a post remand VA scar 
examination, his wife notified VA in 2005 that he was too ill 
to report for the study and she asked VA to adjudicate the 
claim based on the evidence already of record without a new 
examination.  Thereafter, the June 2006 supplemental 
statement of the case provided the veteran with notice of the 
relevant provisions of 38 C.F.R. § 3.655 (when a claimant 
fails to report for an examination scheduled in conjunction 
with an original claim the claim shall be rated based on the 
evidence of record).  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Accordingly, adjudication of the claims may go 
forward without obtaining another examination.

The record does not include the veteran's records from his 
Social Security Administration disability award.  However, 
given his age, 86, and the Social Security Administration's 
policy of destroying these records once a beneficiary reached 
72 years of age, adjudication of the claims may go forward 
without requesting these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.

The Claims

It is contended that the veteran experiences distinct adverse 
symptomatology due to his right ankle burn scars which 
warrants a separate compensable rating.  It is also contended 
that the veteran's service connected problems with his right 
foot are equivalent to the loss of that foot.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

The United States Court of Appeals for Veterans Claims 
(Court) in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
held that where the record reflects that the veteran has 
multiple problems due to service-connected disability, it is 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions. 

Scars

The veteran was severely injured in a November 1944 plane 
crash.  His injuries included severe ankle and leg burns, a 
non-healing secondary infection, severe scarring and 
postoperative residuals of skin grafting which are currently 
rated as part of, and combined with his service connected 
right ankle ankylosis.  Given that the skin is a separate 
bodily organ from the skeletal system, and given that 
38 C.F.R. § 4.71a, Diagnostic Code 5270 does not consider any 
scar impairment and 38 C.F.R. § 4.118, Diagnostic Code 7801 
does, under Esteban, it is evident that the scars warrant a 
separate rating under 38 C.F.R. § 4.118 rather than being 
combined with the orthopedic disability.  

The RO will assign the initial separate rating warranted.  If 
the appellant is dissatisfied with the separate rating he may 
appeal.  38 U.S.C.A. § 7105 (West 2002).  Assigning the 
rating warranted at this time would be premature in the 
absence of the RO implementing this Board decision.

Special Monthly Compensation

The Board next will address whether the veteran suffered a 
service connected loss of use of his right ankle and foot 
such as to warrant an award of special monthly compensation.  
See 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350.  In this 
regard, 38 C.F.R. § 3.350 provides, in relevant part, as 
follows:

(a) . . . Special monthly compensation 
under 38 U.S.C. 1114(k) is payable for 
each anatomical loss or loss of use of . 
. . one foot . . . 

(2)(i) Loss of use of a . . . foot 
will be held to exist when no 
effective function remains other 
than that which would be equally 
well served by an amputation stump 
at the site of election below . . .  
knee with use of a suitable 
prosthetic appliance.  The 
determination will be made on the 
basis of the actual remaining 
function, . . . balance, propulsion, 
etc., in the case of the foot, could 
be accomplished equally well by an 
amputation stump with prosthesis . . 
. 

With the above criteria in mind a VA examiner in August 2004 
opined that it was at least as likely as not that the veteran 
suffered from the loss of use of his right foot due to his 
service connected right ankle disability.  He specifically 
opined that:

It is at least as likely as not that 
amputation of the right leg at a suitable 
level with a suitable prosthetic fitting, 
theoretically will improve the balance 
and the propulsion of the foot, thereby 
the function . . .

This opinion stands uncontradicted by any other medical 
evidence of record.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  While the February 2006 addendum thereafter called 
into question the veteran's ability to use the prosthesis 
because of unrelated health issues, that point is not 
relevant when deciding if a claimant meets the statutory 
criteria for special monthly compensation.  See 38 U.S.C.A. 
§ 1114; 38 C.F.R. § 3.350.  Hence, the VA physician opinions 
provide the necessary medical evidence to grant the veteran 
special monthly compensation for loss of use of the right 
foot under 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  Therefore, 
this claim is granted, subject to the laws and regulations 
governing the award of monetary benefits.  The RO must 
consider the provisions of 38 C.F.R. § 4.68 (2005) in 
assigning any rating. 


ORDER

Entitlement to a separate rating for a symptomatic right 
ankle scar.

Entitlement to special monthly compensation for loss of use 
of the right foot due to service connected right ankle 
disability is granted subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


